366 F.2d 778
COMMONWEALTH OF MASSACHUSETTS, Plaintiff, Appellant,v.John T. CONNOR, Secretary of the Department of Commerce of the United States of America et al., Defendants, Appellees.
No. 6722.
United States Court of Appeals First Circuit.
Heard October 4, 1966.
Decided October 7, 1966.

Appeal from the United States District Court for the District of Massachusetts; Francis J. W. Ford, Judge.
Frederic E. Greenman, Asst. Atty. Gen., with whom Edward W. Brooke, Atty. Gen., and Richard L. Seegel, Asst. Atty. Gen., were on brief, for appellant.
Morton Hollander, Attorney, Department of Justice, with whom John W. Douglas, Asst. Atty. Gen., Paul F. Markham, U. S. Atty., and Richard Salzman, Attorney, Department of Justice, were on brief, for appellees.
Before ALDRICH, Chief Judge, WOODBURY*, Senior Judge, and McENTEE, Circuit Judge.
OPINION OF THE COURT.
PER CURIAM.


1
The judgment is affirmed on the opinion of the District Court, D.Mass., 1966, 248 F. Supp. 656.



Notes:


*
 Sitting by designation